internal_revenue_service number release date u i l department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi -- plr-126595-03 date aug legend taxpayer year director dear this letter responds to a letter dated date submitted on behalf of taxpayer requesting an extension of time pursuant to sec_301_9100-1 of the procedure and administration regulations to post a surety bond under sec_42 of the internal_revenue_code in order to avoid recapture of the low-income_housing_credit under sec_42 according to the information submitted taxpayer intended to file form_8693 low-income_housing_credit disposition bond and to post surety bonds for various properties disposed of during year however taxpayer inadvertently failed to file form_8693 or post the surety bonds sec_42 provides that if a building or an interest therein is disposed of during any year for which the low-income_housing_credit under sec_42 is allowable the credit for the year must be allocated between the parties in any such case proper adjustments must be made on the application of sec_42 sec_42 provides that if a as of the close of any taxable_year in the compliance_period the amount of the qualified_basis on any building with respect to the plr-126595-03 taxpayer is less than b the amount of the basis as of the close of the preceding_taxable_year then the taxpayer’s tax for the taxable_year must be increased by the credit recapture_amount however under sec_42 the taxpayer will be discharged from liability for any additional tax if a the taxpayer furnishes to the secretary a bond for a satisfactory amount and period and b it is reasonably expected that the building will continue to be operated as a low-income credit building for the remainder of its compliance_period guidance on the amount of bond considered satisfactory by the secretary and the period of the bond required is provided in revrul_90_60 1990_2_cb_3 this revenue_ruling specifies that if a taxpayer furnishes a bond under sec_42 with respect to the disposition of an interest in a qualified_low-income_building the taxpayer will be treated solely for purposes of applying sec_42 with respect to the disposition as if the taxpayer had not disposed of the interest instead the taxpayer’s recapture if any with respect to the disposed-of interest will be determined under the rules of sec_42 by deeming the taxpayer to continue to own the disposed-of interest and by determining the qualified_basis for the deemed interest in accordance with the rules of sec_42 the taxpayer will not however be treated as claiming any additional low-income_housing_credit with respect to the disposed of interest for any period following the disposition the bond must be provided for the remainder of the 15-year compliance_period after the disposition plus an additional months sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 provides that the term regulatory election means an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin announcement 1994_31_irb_87 notified the public of form_8693 and specified that form_8693 should be submitted to the internal_revenue_service within days of a disposition of a low-income_housing_credit building or interest therein on which the taxpayer wants to avoid recapture of the credit under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 for a taxpayer to make a regulatory or statutory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and the granting of relief will not prejudice the interests of the government plr-126595-03 in the instant case based solely on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been met accordingly taxpayer is granted an extension of time to make the election under sec_42 for the dispositions by filing forms within days from the date of this letter the forms along with a copy of this letter are to be filed with the internal_revenue_service examination branch attn lihtc unit-dp p o box bensalem pa a copy of this letter is enclosed for this purpose in addition if and when taxpayer receives a copy of the approved forms back from the lihtc unit a copy of this letter along with a copy of each approved form_8693 should be sent to director nothing in this ruling shall be construed to relieve taxpayer from the obligation of having the bonds approved by the irs bond-approving official this ruling merely grants taxpayer an extension of time to make the election to post bonds which must be for the period of time remaining in the 15-year compliance_period after the date of disposition plus an additional months the determination of whether to approve the bonds rests within the sole discretion of the bond-approving official also although taxpayer will be deemed to continue to own the disposed-of interest for purposes of sec_42 upon approval of the bonds taxpayer is not allowed low-income_housing credits with respect of the disposed-of interest for any period following the disposition no opinion is expressed or implied regarding the application of any other provisions of the code or regulations specifically we express no opinion on whether the low-income_housing projects qualified or continue to qualify for the low-income_housing_credit under sec_42 this ruling is directed only at the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file a copy of this letter is being sent to taxpayer’s authorized representative sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
